t c memo united_states tax_court richard e cramer petitioner v commissioner of internal revenue respondent docket no filed date richard e cramer pro_se fred be green jr for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in federal_income_tax and an accuracy- related penalty of dollar_figure under sec_6662 with respect to petitioner's tax_year ’ the issues for decision are whether petitioner's show unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue horse activity was an activity_not_engaged_in_for_profit under sec_183 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 if the court holds that the show horse activity was an activity engaged in for profit respondent alternatively claims that the expenses_incurred in the activity have not been substantiated ’ some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herewith at the time the petition was filed petitioner's legal residence was las vegas nevada petitioner was employed full time during by toyota west a local automobile dealer at las vegas nevada petitioner operated or managed a marketing program for toyota west that involved the use of independent contractors who referred or in the notice_of_deficiency respondent determined that petitioner realized gambling income of dollar_figure in excess of the dollar_figure gambling income reported on petitioner's federal_income_tax return at trial petitioner conceded the dollar_figure in additional income but claimed additional losses from gambling for that amount as an itemized_deduction respondent conceded that claim at trial petitioner was married during and filed a joint federal_income_tax return with his wife irene cramer the notice_of_deficiency was issued jointly to petitioner and his wife however mrs cramer did not petition this court counsel for respondent advised the court at trial that the deficiency and the sec_6662 penalty had been assessed against mrs cramer but an appropriate abatement would be made to the assessment against her to the extent that any issues in this case are decided in favor of petitioner solicited potential automobile customers these independent contractors were paid a fee or a commission if a referred individual purchased a vehicle from toyota west petitioner did not earn commissions from this program he was paid a salary by toyota west sometime in early an undescribed financial irregularity developed or was discovered in the program petitioner administered and he was terminated by toyota west all of his records including some personal records were confiscated and never returned to him petitioner thereafter became a newspaper distributor during petitioner began breeding paint horses these horses are used for show purposes petitioner was a member of the american paint horse association petitioner had no expertise in raising horses except that he was raised on a farm and had some experience in breaking horses petitioner purchased his first horse in date and later acquired other horses in the year at issue petitioner had five horses one of which was a stud and four were brood mares the horses were located on a farm away from his home petitioner paid dollar_figure per month for boarding each horse the owner of the stable also trained horses and the fee for that was dollar_figure per month per petitioner and his wife reported wages and salary income of dollar_figure on their federal_income_tax return of which dollar_figure represented petitioner's wages from toyota west horse petitioner also utilized the training services of an individual at dallas texas according to petitioner the income to be expected from paint horses was from breeding there were no monetary awards to be had from participating in shows except that favorable ratings for a stud enhanced the breeding fees that could be charged petitioner presented no evidence to establish what success or achievements he attained from the participation of his horses in shows petitioner realized no gross_income from his horse activity in either or the record does not show what expenses petitioner incurred during on his joint_return petitioner on schedule c profit or loss from business claimed expenses totaling dollar_figure and a net_loss for that amount all from the horse activity for petitioner reported on schedule c a net profit of dollar_figure in early petitioner terminated the activity after his creditors foreclosed on the horses petitioner at that time was unemployed and was unable to continue financing the activity petitioner's federal_income_tax return was not offered into evidence nor were any books_and_records offered for that year counsel for respondent stated he had obtained a computer printout of the return and petitioner reported for gross_receipts of dollar_figure expenses of dollar_figure and a net profit of dollar_figure petitioner did not address the sources or the nature of the gross_receipts petitioner contends that he maintained books_and_records of his activity however those records were kept at toyota west his employer and when his job there was terminated the records were confiscated and never returned those records however would not have included any bank records because petitioner maintained no bank accounts he dealt only in cash he testified that he never had a bank account all of his salary checks were cashed and all of his bills were paid in cash including those of the horse activity sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 this case is appealable to the ninth circuit_court of appeals within the ninth circuit the standard for determining whether an activity 1s engaged in for profit under sec_183 is whether the primary purpose of the activity was for profit see warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir while a reasonable expectation of profit is not required the taxpayer's profit objective must be bona_fide see 91_tc_371 whether a taxpayer's primary purpose in engaging in an activity was primarily for profit is a question of fact to be resolved from all relevant facts and circumstances see id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir the burden of proving such objective is on the taxpayer see rule a see 290_us_111 in resolving this factual question greater weight is given to objective facts than to the taxpayer's after-the-fact statements of intent see 84_tc_1244 affd 792_f2d_1256 4th cir 78_tc_659 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine objective factors with respect to the determination of whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and the elements of personal pleasure or recreation involved these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling see 86_tc_360 sec_1 b income_tax regs further the determination of a taxpayer's profit_motive is made on a yearly basis see 333_us_591 on this record the court is satisfied that petitioner's activity was not carried on primarily for profit it is fair to conclude among other things that the activity was not conducted in a businesslike manner although the court is satisfied that petitioner was deeply interested in the activity his motivation appears to have been primarily his love for horses petitioner had no formal or informal business plan and did not show that he sought the advice of experts on how to conduct the activity ona profitable basis he failed to present evidence to show that he spent a significant amount of time on the activity as he was employed on a full time basis during there is no indication in the record that petitioner undertook this activity for any purposes other than his love for horses petitioner has not satisfied the court that he had a good_faith primary objective of making a profit from his activity during see 78_tc_642 affd without opinion 702_f2d_1205 d c cir the court concludes that petitioner's activity was not engaged in primarily for profit having so concluded the court finds it unnecessary to consider respondent's alternative determination that petitioner's expenses related to the activity were not substantiated respondent therefore is sustained on this issue sec_6662 provides that if that section is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith with respect to such portion of the underpayment sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances see 85_tc_934 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations although the court holds that petitioner's activity was not engaged in primarily for profit during petitioner nevertheless realized a profit during the activity was discontinued during when petitioner's creditors foreclosed on the horses while the undercapitalization of the activity underscores the court's holding on the sec_183 issue the court cannot conclude that the totality of the facts warrants imposition of the penalty under sec_6662 the court therefore sustains petitioner on this issue decision will be entered for respondent for the deficiency and for petitioner for the penalty
